COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re Jennifer Elizabeth Timar

Appellate case number:       01-18-00722-CV

Trial court case number:     2014-47229

Trial court:                 309th District Court of Harris County, Texas

       Relator, Jennifer Elizabeth Timar, has filed a petition for writ of mandamus in this
Court, seeking relief from the trial court’s temporary orders in a suit affecting the
parent-child relationship. The petition names the Honorable Charley Prine as the
respondent in this original proceeding. On December 6, 2018, relator filed a supplemental
mandamus record that includes respondent’s “Voluntary Recusal Order,” and an order
transferring the proceeding from the 246th District Court of Harris County to the 309th
District Court of Harris County.
       Pursuant to Texas Rule of Appellate Procedure 7.2, The Honorable Linda Marie
Dunson is substituted for the Honorable Charley Prine as the respondent in this original
proceeding.1 See TEX. R. APP. P. 7.2(a). Further, this original proceeding is abated and
remanded to the trial court to allow Judge Dunson to reconsider the rulings made the
basis of relator’s petition. See TEX. R. APP. P. 7.2(b); see also In re Blevins, 480 S.W.3d
542, 544 (Tex. 2013) (orig. proceeding).
       Within 30 days of the date of this order, the parties are directed to notify the Clerk
of this Court of any action taken on reconsideration of the rulings made the basis of
relator’s petition and file any orders regarding reconsideration of those rulings in a
supplemental mandamus record. The Court will then consider a motion to reinstate or
dismiss this proceeding, as appropriate.


1      The named respondent, the Honorable Charley Prine, has ceased to hold the office of
       Judge of the 246th District Court of Harris County, Texas. And, the Honorable Sheri Y.
       Dean has ceased to hold the office of Judge of the 309th District Court of Harris County.
      This original proceeding is abated, treated as a closed case, and removed from this
Court’s active docket.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: __January 8, 2019_____